—Judgment unanimously reversed on the law without costs, amended complaint/ petition insofar as it seeks condemnation dismissed without prejudice and judgment granted on counterclaim in accordance with the following Memorandum: Plaintiff/petitioner, Town of Irondequoit (Town), commenced this action/proceeding seeking judgment declaring that it has an easement by prescription for a sewer across the land of defendants/respondents or, in the alternative, judgment declaring that it acquired such an easement by eminent domain. Defendants/respondents Vincent Randazzo and Rose Randazzo (defendants) seek judgment declaring that the Town does not have an easement across their land and dismissal of the amended complaint/petition for condemnation. Supreme Court granted the Town limited access to defendants’ property for the sole purpose of repairing the sewer system but did not determine whether an easement exists or whether condemnation should be granted.